Proceeding to annul two determinations of the State Liquor Authority, one canceling petitioner’s liquor license and one disapproving petitioner’s application for approval of a corporate change. The determination disapproving the application for a corporate change is annulled, on the law, without costs, and that application is remitted to the Authority for the sole purpose of conducting a hearing, making new findings of fact and making a new determination. No questions of fact were considered. Insofar as the proceeding is to annul the cancellation of the license, it will be held in abeyance pending the outcome and return to this court of the corporate change application after the new determination. The stay granted in the order of this court dated May 22, 1968 is hereby continued pending disposition of the entire proceeding. A hearing on the application for corporate change is necessary since the Authority’s determination in that regard makes a finding, inter alia, that the corporate change application is a mere device “to anticipate and *679defeat” the consequences of the charges instituted against petitioner by reason of the acts of one of its 50% shareholders. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.